DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko et al. (US 20030212395) (“Woloszko”).
Regarding claim 1, Woloszko teaches an electrosurgical instrument (see Figs. 29-31) comprising: an end effector (see distal working end 404 of probe 400, electrode support member 500, and conductive strips 506, Figs. 29-30) comprising: a first body (see distal working end 404 of probe 400, Figs. 29-30); a first electrode on a left side of the first body (see conductive strip 506 disposed over the first terminal lateral side on a left side as indicated below in annotated Figure 31 of Woloszko); a second electrode on a right side of the first body (see conductive strip 506 disposed over the second terminal lateral side on a right side as indicated below in annotated Figure 31 of Woloszko), wherein the first electrode and the second electrode are configured to receive In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    473
    882
    media_image1.png
    Greyscale

Regarding claim 6, Woloszko further teaches wherein the first and second electrodes are disposed in the first body (see conductive strips 506 partially within the distal working end 404 of probe 400; [0200], Fig. 30), wherein a distal end of each of the first and second electrodes is exposed on a surface at the distal end of the first body (see exposed distal ends of conductive strips 506 on the surface of the respective terminal lateral sides as shown in Figs. 30-31).
Regarding claim 7, Woloszko further teaches one or more discharge ports configured to deliver an irrigation fluid to the target treatment zone through a second fluid path (see opening 237 of distal fluid tube 239; [0141], Fig. 2). Woloszko teaches the one or more discharge ports configured to deliver an irrigation fluid to the target treatment zone through a second fluid path in a different embodiment, however it would have been obvious to one of ordinary skill in the art before the time of filing to have .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko in view of Nitsan et al. (US 20160100747) (“Nitsan”).
Regarding claim 13, Woloszko teaches all the limitations of claim 1 for which claim 13 is dependent upon, however Woloszko fails to teach wherein the fluid path includes a clogged tissue remover having a hollow body and a prong disposed at a distal end of the hollow body.
Nitsan teaches a device for clearing blockages from a suction/irrigation lumen (see Figs. 1 and 16-17) wherein the device comprises a hollow body (see tube 30, Fig. 1 and 13) and a prong disposed at a distal end of the hollow body (see 38 and 42, Figs. 1 and 16-17). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have combined the clogged tissue remover as taught by Nitsan with the suction lumen as taught by Woloszko, the motivation being to prevent/clear blockages within the suction lumen as suggested by Nitsan (see Nitsan [0065]).
Regarding claim 14, Woloszko and Nitsan further teaches wherein the clogged tissue remover is extendable with respect to the fluid path (see Nitsan [0062]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko in view of Nitsan and in further view of Haenggi (US 5413575).
Regarding claims 15 and 16, Woloszko in view of Nitsan teaches the limitations of claim 13 for which claims 15 and 16 are dependent upon, however Woloszko in view of Nitsan fails to teach wherein the fluid path is extendable with respect to a shaft in the electrosurgical instrument and the clogged tissue remover is stationary with respect to the shaft, wherein when the fluid path is retracted with respect to the shaft, the clogged tissue remover is extended with respect to the fluid path, which allows the clogged tissue remover to remove clogged tissue in the fluid path, and wherein the fluid path is coupled to a detent mechanism configured to releasably hold the fluid path between a first position and a second position, wherein the clogged tissue remover is extended with respect to the fluid path to remove clogged tissue in the fluid path when the detent mechanism is in the first position and the clogged tissue remover is retracted with respect to the fluid path when the detent mechanism is in the second position.
Haenggi teaches an electrosurgical device (see Figs. 3-5) having a suction lumen (see suction tube 30, Figs. 3-5) that is extendable relative to a shaft (see housing 11, Figs. 8A-8C) and wherein the suction lumen is coupled to a detent mechanism (see detent lock 36 and plurality of detent ribs 37, 38 and 39; see col. 9, lines 25-33 and Figs. 5-6C) that is configured to releasably hold the suction tube between a plurality of positions. Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the fluid path as taught by Woloszko in view of Nitsan to be extendable relative to the handle with a detent mechanism for releasably holding the fluid path between first and second positons as claimed in light of Haenggi, the .
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                               /JAYMI E DELLA/       Primary Examiner, Art Unit 3794